       Case
        Case8:19-cv-03020-GLS
             8:19-cv-03020-DKC Document
                                Document1-2
                                          3 Filed
                                            Filed 10/16/19
                                                  10/16/19 Page
                                                           Page 17 of
                                                                   of 915


      IN THE CIRCUIT COURT OF PRINCE GEORGE'S COUNTY MARYLAND
                              (Civil Division)

THERESA TOLBERT-BOYD, individually          )
and as Personal Representative of the       )
Estate of DONALD FRANICE BOYD               )
3630 Brothers Place, S.E., Apt # 103        )
Washington, D.C. 20032                      )
                                            )    Case No.:
                   Plaintiff,               )
                                            )
      v.                                    )
                                            )
                                            )
MGM NATIONAL HARBOR, LLC                    )
3950 Las Vegas Blvd South                   )
Las Vegas, NV 89119                         )
                                            )
SERVE:                                      )
                                            )
CSC - Lawyers Incorporating Service         )
Company                                     )                             ,:·         ,_
                                                                                      <=>
7 St. Paul Street, Suite 820                )                             ::e    ,.   s.O
                                                                                               0GJ
                                                                                               ..,
Baltimore, Maryland 21202                   )
                                            )
                                                                          G)
                                                                          m
                                                                                      :,:a
                                                                                      C:
                                                                                      en
                                                                                               --·


                                                                                              ·0d) ·---~
                                                                                                       1-·




                                                                         0

                                                                                              -·
                                                                                              C:''.""l
and                                         )                            G
                                                                                      N       .::.7'
                                            )                            0            '°      ()~
NATIONAL HARBOR GRAND, LLC                  )
                                                                         s:           :ii=-
                                                                                      ='l:    0      ,..;.
                                                                         e                    ,-   ::::r
165 Waterfront Street                       )                            ~            '-9     =i•· tD ·
National Harbor, Maryland 20745             )                            .....
                                                                         CJ.>         l.,A)
                                                                                              ro-r·

                                            )                     .~~
                                                                  ,u~.                '°
SERVE:                                      )
                                            )
The Corporation Trust, Inc.                 )
2405 York Road, Suite 201                   )
Lutherville Timinium, Maryland 21093        )
                                            )
                   Defendants.              )


                  COMPLAINT AND DEMAND FOR JURY TRIAL




                                        1
       Case
        Case8:19-cv-03020-GLS
             8:19-cv-03020-DKC Document
                                Document1-2
                                          3 Filed
                                            Filed 10/16/19
                                                  10/16/19 Page
                                                           Page 28 of
                                                                   of 915


       COMES NOW,          Plaintiff, Theresa Tolbert-Boyd, individually and as personal

representative of the Estate of Donald Franice Boyd, by and through her attorneys, Brian K.

McDaniel, Esq., and The McDaniel Law Group, P.L.L.C., respectfully alleges as follows:

                                       Nature of the Case

       1.     Plaintiff, Theresa Tolbert-Boyd, individually and as personal representative of the

Estate of Donald Franice Boyd, brings this Complaint against defendants, MGM National Harbor,

LLC and National Harbor Grand, LLC for damages arising from the wrongful death of Plaintiffs

decedent, Donald Franice Boyd as a result of Defendant's negligence. Plaintiffs claims arise out

of an incident that occurred on July 9, 2017 at the MGM National Harbor resort and casino located

in Oxon Hill, Maryland wherein Plaintiffs decedent suffered a cardiac incident while visiting the

MGM National Harbor resort. The MGM National Harbor resort and casino did not have a

defibrillator on site resulting in the defendants being unable to render any assistance to the

Plaintiffs decedent. Plaintiffs decedent suffered significant brain damage as a result of the loss

of oxygen and died after approximately two months of hospitalization on September 4, 2017.

                                             Parties

       2.      Plaintiff, Theresa Tolbert-Boyd (hereinafter referred to as 'Plaintiff) is the wife

and Personal Representative of the Estate of Donald Franice Boyd. Mrs. Tolbert-Boyd was at all

times relevant hereto a resident of the District of Columbia residing at 3630 Brothers Place, S.E.,

# 103, Washington D.C. 20032.

       3.      Decedent, Donald Franice Boyd, (hereinafter referred to as 'Plaintiffs Decedent')

was a life-long resident of the District of Columbia and resided at 3630 Brothers Place, S.E., #

103, Washington D.C. 20032 prior to him suffering the cardiac incident on July 7, 2017.




                                                2
         Case
          Case8:19-cv-03020-GLS
               8:19-cv-03020-DKC Document
                                  Document1-2
                                            3 Filed
                                              Filed 10/16/19
                                                    10/16/19 Page
                                                             Page 39 of
                                                                     of 915


         4.   MGM National Harbor, LLC (hereinafter referred to as 'MGM') is a Nevada

Limited Liability Company with its principal place of business in Maryland. The MGM National

Harbor resort is located on MGM National Avenue, Oxon Hill, Maryland 20745, in Prince

George's County, Maryland. The resort includes a 24-story hotel, a 125,000 square foot casino, a

concert venue that seats over 3,000 people, numerous restaurants, bars and a luxury spa and salon,

among other things. Defendant MGM owns, manages and maintains the premises.

         5.    National Harbor Grand, LLC (hereinafter referred to as 'National Harbor Grand')

is a Maryland Limited Liability Company with its principal place of business in Maryland.

National Harbor Grand, LLC was, and still is, the owner of the land located at MGM National

Avenue, Oxon Hill, Maryland 20745.

                                    Jurisdiction and Venue

         6.    Jurisdiction and venue are proper in this Court as the subject incident occurred at

Defendant MGM's resort, which is located in Prince George's County, and the amount m

controversy exceeds the concurrentjurisdictional limit of the District Court of Maryland.

                                       Statement of Facts

         7.    In April of 2013 - shortly after table games were legalized at Maryland casinos -

Defendant MGM and Defendant National Harbor Grand entered into a hotel and casino ground

lease.

         8.    Upon information and belief, the ground lease set forth that Defendant MGM would·

open and operate a hotel and casino at the subject premises owned by Defendant National Harbor

Grand.




                                                3
          Case
           Case8:19-cv-03020-GLS
                 8:19-cv-03020-DKCDocument
                                    Document
                                           1-23 Filed
                                                Filed 10/16/19
                                                      10/16/19 Page
                                                               Page 10
                                                                    4 ofof915


          9.    The MGM National Harbor opened to the public in the fall of 2016. The 23-acre

resort in Prince George's County includes restaurants from celebrity chefs, a concert venue, a food

hall, a 24-story hotel, a luxury spa and salon and a 125,000 square foot casino.

          10.   Upon information and belief, Defendant MGM owned, operated, controlled and

maintained the premises including but not limited to the location where the subject incident

occurred.

          11.   Upon information and belief, Defendant National Harbor Grand owned, operated,

controlled and maintained the premises including but not limited to the location where the subject

incident occurred.

          12.   As owners and operators of the premises, defendants had a non-delegable duty to

ensure that their premises were operated and maintained in a reasonably safe manner to protect the

invitees on the premises.

          13.   On July 9, 2017, Plaintiff's Decedent visited the MGM National Harbor resort. He

was an invitee of the owner defendants.

          14.   Plaintiffs Decedent came to the MGM National Harbor resort to patronize the

casino.

          15.   At or about 10:30 pm, Plaintiff Decedent's was in the South Lounge of the MGM

National Harbor resort when he experienced a cardiac arrest. Plaintiff's Decedent fell to the ground

as a result of the cardiac arrest.

          16.   Plaintiff's Decedent was left unconscious as a result of the cardiac arrest.

          17.   Upon information and belief, MGM National Harbor resort staff did not render

assistance to the Plaintiff's Decedent, rather the staff kept other invitees away from the Plaintiff's

Decedent as he lay unattended on the ground.




                                                  4
          Case
           Case8:19-cv-03020-GLS
                 8:19-cv-03020-DKCDocument
                                    Document
                                           1-23 Filed
                                                Filed 10/16/19
                                                      10/16/19 Page
                                                               Page 11
                                                                    5 ofof915


          18.   Upon information and belief, MGM National Harbor resort did not provide any

resuscitative assistance to the Plaintiffs Decedent in the form of cardiopulmonary resuscitation

(hereinafter referred to as 'CPR') and/or automated external defibrillator (hereinafter referred to

as 'AED').

          19.   Upon information and belief, MGM National Harbor resort did not have any AED

on site to render immediate and necessary aid to Plaintiffs Decedent who had gone into cardiac

arrest.

          20.   Upon information and belief, Plaintiffs Decedent was forced to remain in cardiac

arrest until 10:50, approximately 20 minutes after he initially suffered the cardiac arrest when law

enforcement personnel arrived and began CPR and use of the AED.

          21.   At approximately 11:00 pm, emergency response personnel arrived on the scene

and took over cardiac rescue of the Plaintiffs Decedent.

          22.   Plaintiffs Decedent's heart stopped as a result of the cardiac arrest which could

have been remedied with prompt external defibrillation and/or proper resuscitative measures.

          23.   Neither Defendant, MGM, nor Defendant, National Harbor Grand, arranged for

portable defibrillators, an AED, or similar equipment to be placed in multiple locations within the

MGM National Harbor resort in the event that invitees sustain cardiac events.

          24.   The delay in providing external defibrillation to treat Plaintiffs Decedent's cardiac

arrest, coupled with the failure of the Defendants to administer proper resuscitative measures,

directly or proximately caused profound health consequences for Plaintiff's Decedent, resulting in

conscious pain and suffering and a slow and painful death.




                                                  5
       Case
        Case8:19-cv-03020-GLS
              8:19-cv-03020-DKCDocument
                                 Document
                                        1-23 Filed
                                             Filed 10/16/19
                                                   10/16/19 Page
                                                            Page 12
                                                                 6 ofof915


       25.      Plaintiffs Decedent was ultimately transported to IN OVA Hospital -Alexandria

where the Plaintiffs Decedent was treated and then transported to hospice care where he remained

until his death on September 4, 2017.

                                      Count One - Wrongful Death

        26.     Plaintiff hereby incorporates each of the allegations of paragraphs 1 - 13 set forth

above as if fully set forth herein.

        27.     This claim is brought pursuant to§ 3-901 through§ 3-904 of the Courts and Judicial

Proceedings Article of the Annotated Code of Maryland. Plaintiff is the primary beneficiary, as

surviving spouse of Plaintiffs Decedent, in this action pursuant to § 3-904(a) of the Courts and

Judicial Proceedings Article.

        28.     Plaintiffs Decedent passed away as a direct and proximate result of Defendants

negligence and/or negligence of their employees, agents or servants, in that: (1) they did not

summon emergency medical personnel in a timely manner; (2) they failed to have on-site an AED

or readily available portable defibrillation equipment; (3) the defendants, their agents, employees

or servants failed to provide proper resuscitative measures to Plaintiffs Decedent.

        29.     Defendants owed Plaintiffs Decedent, a duty to train its' employees, agents or

servants in appropriate emergency medical response techniques and resuscitative measures; and a

duty to undertake all reasonable actions to resuscitate Plaintiff's Decedent, and/or immediately

provide him with appropriate emergency care at the time of his collapse.

        30.     The injury to and death of Plaintiffs Decedent were reasonably foreseeable to the

Defendants and their employees, agents or servants and they were negligent by (1) not summoning

emergency medical personnel in a timely manner; (2) not having a readily available portable




                                                  6
       Case
        Case8:19-cv-03020-GLS
              8:19-cv-03020-DKCDocument
                                 Document
                                        1-23 Filed
                                             Filed 10/16/19
                                                   10/16/19 Page
                                                            Page 13
                                                                 7 ofof915


defibrillation equipment or an AED; and (3) not providing proper resuscitative measures to

Plaintiff's Decedent.

       31.     As a direct and proximate result of Defendants' negligent breach of duties to

Plaintiff's Decedent, Plaintiff's Decedent sustained injuries which left him with significant deficits

and resulted in his death on September 4, 2017, approximately two months after his cardiac arrest.

       32.     As a direct and proximate result of Defendants' negligence in causing the death of

Plaintiff's Decedent, Plaintiff, surviving spouse of Plaintiff's Decedent, sustained pecuniary loss,

mental anguish, emotional pain and suffering loss of society, loss of companionship, loss of

comfort, loss of solatium and loss of attention.

       33.     Plaintiff's Complaint is timely filed within three years after the death of Plaintiff's

Decedent, pursuant to MD Cts. & Jud. Pro. Code § 3-904(g).

       WHEREFORE, Plaintiff, as surviving spouse of Plaintiff's Decedent, claim damages

against Defendants for the wrongful death of Plaintiff's Decedent in the amount of Five Million

Dollars ($5,000,000.00)

                                  Count Two - §urvival Action

        34.    Plaintiff, as personal representative of the Estate of Donald Franice Boyd, hereby

incorporates the allegations contained in paragraphs 1 - 33 as if fully set forth herein.

        35.    Plaintiff specifically incorporates each and every allegation as to the duty owed to

Plaintiffs Decedent by Defendants, breach of that duty by Defendants, their employees, agents or

servants, and direct and proximate causation of Plaintiff's Decedent's death by the negligent acts

or omissions of Defendants, their employees, agents or servants as alleged herein.




                                                   7
       Case
        Case8:19-cv-03020-GLS
              8:19-cv-03020-DKCDocument
                                 Document
                                        1-23 Filed
                                             Filed 10/16/19
                                                   10/16/19 Page
                                                            Page 14
                                                                 8 ofof915


       36.     Plaintiffs Decedent, while ultimately dying as a result of Defendants' negligence

(and/or the negligence of their employees, agents, or servants), survived for approximately two

months from July 9, 2017 until September 4, 2017 in great physical trauma.

       37.     Plaintiffs Decedent was conscious and living after his initial collapse, between the

time of his cardiac arrest and the time of his death, as the direct and proximate result of the

negligence of Defendants, their employees, agents or servants, Plaintiffs Decedent sustained

severe conscious pain and suffering.

       WHEREFORE, Plaintiff, as Personal Representative of the Estate of Donald Franice Boyd,

Plaintiffs Decedent claims damages against Defendants in the amount of Five Million Dollars

($5,000,000.00), plus interest, costs and attorney's fees.

                                            Jury Demand

       Plaintiff requests a jury in this case.

                                                       Respectfully submitted,




                                                      Brian K. McD?ihiel,-Esq.
                                                       1920 L Street, N.W., Suite 303
                                                       Washington D.C. 20036
                                                       Tel: 202-331-0793
                                                       Fax: 202-331-7004




                                                  8
      Case
       Case8:19-cv-03020-GLS
             8:19-cv-03020-DKCDocument
                                Document
                                       1-23 Filed
                                            Filed 10/16/19
                                                  10/16/19 Page
                                                           Page 15
                                                                9 ofof915



                          RULE 1 - 313 cnrRTlFlCATHON

      I HEREBY CERTIFY that I am a member in good standing of the Bar of the State of

Maryland.




                                         9
